—In an action to recover damages for personal injuries, the defendant appeals from (1) an order of the Supreme Court, Queens County (Satterfield, J.), dated September 13, 2000, which denied his motion to transfer the venue of this action from Queens County to Nassau County, and (2) an order of the same court, dated April 4, 2001, which denied his motion for leave to reargue the prior motion, and granted the plaintiff’s cross motion for summary judgment on the issue of liability.
Ordered that the appeal from so much of the order dated April 4, 2001, as denied the motion for leave to reargue is dismissed, without costs or disbursements, as no appeal lies from an order denying leave to reargue; and it is further,
Ordered that the order dated September 13, 2000, is reversed, without costs or disbursements, the motion is granted, and the Clerk of the Supreme Court, Queens County, is directed to transfer the file of the action to the Clerk of the Supreme Court, Nassau County; and it is further,
Ordered that the order dated April 4, 2001, is affirmed insofar as reviewed, without costs or disbursements.
The Supreme Court erred in denying the defendant’s motion to change the venue of this action from Queens County to Nassau County. The plaintiff, a resident of Nassau County, improperly placed the venue of this action in Queens County, where none of the parties reside, thereby forfeiting her right to designate venue (see, CPLR 503 [a]; Bailon v Avis Rent A Car, 270 AD2d 439; Anderson v Ungar, 267 AD2d 186). We further note that the plaintiff did not establish any basis to retain venue in Queens County (see, Anderson v Ungar, supra).
The defendant’s remaining contentions are without merit. *249Bracken, P. J., Krausman, Luciano, Smith and Adams, JJ., concur.